Digitally signed by
                                                                               Reporter of Decisions
                              Illinois Official Reports                        Reason: I attest to
                                                                               the accuracy and
                                                                               integrity of this
                                                                               document
                                     Appellate Court                           Date: 2017.10.17
                                                                               09:15:54 -05'00'




                  Myrick v. Union Pacific R.R. Co., 2017 IL App (1st) 161023



Appellate Court          CHEVAS MYRICK, Plaintiff-Appellant, v. UNION PACIFIC
Caption                  RAILROAD COMPANY and THE BELT RAILWAY COMPANY
                         OF CHICAGO, Defendants-Appellees.



District & No.           First District, Second Division
                         Docket No. 1-16-1023



Rule 23 order filed      June 30, 2017
Rule 23 order
withdrawn                July 19, 2017
Opinion filed            July 25, 2017



Decision Under           Appeal from the Circuit Court of Cook County, No. 13-L-3174; the
Review                   Hon. Edward Washington II, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               Hoey & Farina, P.C., of Chicago (Matthew F. Liebert, Richard A.
Appeal                   Haydu, and Steven P. Garmisa, of counsel), for appellant.

                         Elizabeth A. Graham and Robert J. Gibbons, Corporation Counsel, of
                         Chicago, for appellees.
     Panel                      JUSTICE PIERCE delivered the judgment of the court, with opinion.
                                Presiding Justice Hyman and Justice Mason concurred in the
                                judgment and opinion.


                                                 OPINION

¶1          Plaintiff, an employee of Union Pacific Railroad Company (Union Pacific), sustained
       injuries to his leg while he was assigned to work in a rail yard operated by the Belt Railway
       Company of Chicago (Belt Railway). Plaintiff alleged that he was dropped off by a Belt
       Railway employee at an unlit, hazardous location, and that while he was walking from the drop
       off location to his destination, he stepped in a snow-covered hole. Plaintiff’s first amended
       complaint asserted claims against Union Pacific and Belt Railway under the Federal
       Employers’ Liability Act (FELA) (45 U.S.C. § 51 (2012)) and a negligence claim against Belt
       Railway. 1 Lawanda Myrick, Chevas Myrick’s wife, asserted a loss of consortium claim
       against Belt Railway.2 The circuit court granted defendants’ pretrial motion in limine to bar
       plaintiff from introducing evidence that there were safer alternative locations where he could
       have been dropped off. Plaintiff made an offer of proof regarding the alternative drop off
       locations. The jury returned a verdict in favor of defendants. Plaintiff’s motion for a new trial
       was denied, and plaintiff appeals. For the following reasons, we reverse and remand for a new
       trial.

¶2                                           BACKGROUND
¶3         Chevas Myrick, a freight conductor, filed a complaint, seeking damages for injuries he
       allegedly sustained while working for Union Pacific at a facility operated by Belt Railway
       (collectively, defendants). In count I of Myrick’s first amended complaint, he asserted a claim
       under the FELA against Union Pacific. He alleged that on March 7, 2013, while performing his
       duties as a “trainman/conductor,” he was sent by Union Pacific to a Belt Railway facility to
       build a train and prepare it for departure. When Myrick finished building the train, Belt
       Railway transported him to “an area between rail tracks in the rail yard which required [him] to
       walk across a number of railroad tracks to reach [the] locomotive” so that it could be moved
       out of Belt Railway’s yard. Myrick alleged that the ground was uneven and covered by 3 to 18
       inches of snow, and that while he was walking from the drop off location to the locomotive, he
       stepped “into a hole under the snow in the walkway between the tracks,” resulting in injuries.
       The complaint alleged that Union Pacific had a duty “to use ordinary care in furnishing
       [Myrick] with a safe place to work, even when required to go into property owned and operated
       by third parties.” Myrick alleged, in relevant part, that Union Pacific was negligent by failing
       to have him “properly and safely transported to the engine,” and “[o]therwise, fail[ing] to
       provide [Myrick] with a reasonably safe place to work.”
¶4         Count II asserted a FELA claim against Belt Railway, alleging that at the time he was
       injured, Myrick “was acting as a borrowed servant” or alternatively, “acting for two masters.”

             1
              Neither party addresses whether Myrick’s common law negligence claim is preempted by FELA.
             2
              This claim is not at issue in this appeal, and Lawanda is not a party to this appeal.

                                                    -2-
     Count II alleged that Myrick was dropped off “several hundred feet” from the train’s engine
     and that while walking across the rail tracks, he stepped into a hole covered by snow, causing
     him injuries. He alleged that Belt Railway had a duty to “provide [Myrick] with a reasonably
     safe place to work, to provide reasonably safe conditions in which to work, to exercise ordinary
     care to avoid placing [Myrick] in danger and to exercise ordinary care on its property in
     operations for the safety of [Myrick].” He alleged, in relevant part, that Belt Railway was
     negligent for “[f]ail[ing] to deposit [Myrick] at a safe location adjacent to the locomotive.”
¶5       Count III asserted a negligence claim against Belt Railway, alleging that instead of driving
     Myrick “onto a vehicular road *** which would have deposited [Myrick] directly adjacent to
     the locomotive engine, as was the customary procedure, [the] trainmaster deposited [Myrick]
     in an area between rail tracks in the rail yard which required [Myrick] to walk across a number
     of railroad tracks to reach the train.” Myrick alleged that Belt Railway had a duty to use
     ordinary care for his safety, and was negligent, in relevant part, for “[f]ailing to transport [him]
     to a safe location to access the engine,” and “provide [him] with a reasonably safe place to
     work.”
¶6       Defendants answered the first amended complaint, and the case proceeded to a jury trial.
     Prior to trial, defendants moved in limine to bar “the introduction of any evidence that
     [Myrick] should have been dropped off in a ‘better’ or ‘safer’ location.” Defendants argued
     that “railroad employers are not required to furnish their employees with the latest, best, and
     most perfect equipment or methods with which to work,” and that the relevant inquiry under
     FELA is whether the railroad “exercised reasonable care in fulfilling its duty to provide a
     reasonably safe workplace and reasonably safe methods, not whether the procedures could
     have been made ‘safer.’ ” Defendants asserted that “[o]nly if plaintiff can present evidence
     establishing that the location where he fell was not reasonably safe should he prevail.”
¶7       In his written response to defendants’ motion in limine, Myrick argued that defendants had
     a duty to use ordinary care to provide him with a reasonably safe place to work. He argued that
     his testimony would show that he was “customarily driven on different path [sic] outside the
     yard on a roadway” and that March 7, 2013, was the first time that defendants had dropped him
     off in the area where they did. He argued that defendants “ignored” their “normal procedure”
     in favor of “the less safer [sic] alternative.”
¶8       After oral argument, the circuit court found that “the focus should be on where the accident
     happened,” since neither FELA nor a common law negligence claim requires a defendant to
     explain “why they didn’t drop him off someplace else.” The circuit court observed that Myrick
     would have “ample opportunity” to show how defendants’ decision as to where Myrick was
     dropped off was negligent and that it “was not a good place to drop him off.” The circuit court
     explained that even if the location where Myrick was dropped off was the only place that
     defendants could have dropped him off, defendants still had a duty to make it safe. The circuit
     court granted defendants’ motion in limine.
¶9       At trial, Myrick testified that one of his regular job responsibilities as a Union Pacific
     freight conductor was to perform “transfer jobs.” In a transfer job, Union Pacific transports its
     employees to another railroad’s switching facility. There, the Union Pacific employees
     assemble a train under the supervision and control of the other railroad’s managers, and then
     move the train to Union Pacific’s facilities. Myrick had done transfer jobs at various times over
     his 15-year employment, and it was a regular assignment for several months prior to the
     accident. On March 6, 2013, Myrick began work at around 9 p.m. at Union Pacific’s facility in

                                                  -3-
       Northlake. Union Pacific assigned Myrick to do a transfer job at Belt Railway’s Chicago
       facility. He was taken by a “cab” to the Belt Railway facility. The Union Pacific crew
       assembled the Union Pacific train on the “main line track.” Myrick requested the Belt Railway
       yardmaster to call for a cab to take Myrick to the head of the train. However, after a 20 to 30
       minute wait, Belt Railway told Myrick that no cabs were available and that he would have to
       walk to the locomotive.
¶ 10       While Myrick was walking, Mark Labbe, the Belt Railway trainmaster, picked Myrick up
       in a Jeep, drove him closer to the head of the train where he dropped him off about 25 railcars
       from the locomotive. Labbe selected the drop off location. Myrick stated that it was dark
       outside and that the only light in the area was from the lantern that he had with him. The snow
       was about two feet deep. Myrick testified that it was not an area where he would normally walk
       and that the ground was uneven. After crossing two sets of tracks, Myrick stepped on the
       shoulder of the track and his foot went into a snow-covered trench injuring his leg.
¶ 11       Labbe testified that it was not unusual for him to give crews rides in the yard. When he
       picked Myrick up, they were about a half mile from the locomotive. There was snow on the
       ground, and the road Labbe was driving on had been partially plowed, however, the area where
       he dropped Myrick off had not been plowed. Labbe testified that he dropped off daytime crews
       “a few times” during that winter at the same location where he dropped off Myrick, that it was
       “the most efficient,” and “it was the most common sense area to drop him off at.”
¶ 12       Myrick’s coworker, Wiley Brown, had never seen Belt Railway drop a worker where
       Labbe dropped Myrick that day, and on previous occasions when the locomotive was in a
       similar location as the date of the accident, Belt Railway would drop the conductor under the
       Harlem Avenue bridge on a road adjacent to the tracks.
¶ 13       Belt Railway’s track supervisor in charge of snow removal, Robert Ward, testified that the
       area where Myrick was dropped off had been “left to go natural,” and that Belt Railway did not
       plow that area because transportation employees like Myrick did not typically work there.
       Where the injury occurred, the tracks were sloped because they were main line tracks, which
       are different from yard tracks, where transportation employees typically work, which are flat.
¶ 14       Myrick made the following offer of proof regarding alternative drop off locations:
                    “Q. Now, the area that you were dropped off, was that the normal area you had been
                dropped off before?
                    A. No.
                    Q. Had you ever been dropped off there before?
                    A. No.
                    Q. Were there different areas where you had been dropped off when your train was
                in the area where it was on the night in question?
                    A. Yes.
                    Q. I’m showing you Plaintiff’s Exhibit No. 5, a statement prepared by your
                foreman in training, Mr. [Wiley] Brown. It indicates that you told him that they should
                have took [sic] you to Argo to be dropped off. Do you see that?
                    A. That’s correct.
                    Q. Where is Argo in relationship to where your engines were?



                                                  -4-
                    A. Argo is on the main line where our train leaves whatever designated area it’s in.
               They would put me in a cab or a manager will take me to Argo, which is at Proviso
               East, and the signal is there. Once the dispatcher give the [sic] train the signal, the train
               will pull up, I get out the cab [sic] and I board the train. Which is on level ground. It’s
               like a bus terminal.
                    Q. And how far does the cab drop you off from the train that comes to get you?
                    A. It will be about maybe 3, 4 miles.
                    Q. When the train drops you off at Argo, how far is that from the tracks?
                    A. It’s probably a few feet.
                    Q. Has that been done before in the winter?
                    A. All the time.
                    Q. Does that have uneven ground?
                    A. No.
                    Q. Is it well lit?
                    A. Well, if it have uneven [sic] ground, it’s when I’m boarding but I’m on the
               shoulder of the track.
                    Q. Does that require you to walk across any surfaces—
                    A. Not at all.”
¶ 15       Myrick stated that there were two alternative areas that were routinely used for a drop off
       when the train was located where it was on the day of the accident: the Argo site or a roadway
       adjacent to the tracks located under the Harlem Avenue bridge. Typically, either Belt Railway
       would call a cab or one of his supervisors would take him to the Argo site. Once he was at the
       Argo site, the Belt Railway dispatcher would signal the train to proceed, and when it
       approached Myrick, he would leave the cab and board the train from level ground “like a bus
       terminal” only a few feet from the cab. If Belt Railway had called for a cab, the driver would
       have taken him to Argo because, “[t]hey know the rules. They’re not going to put me in a
       situation because they don’t want to put themselves in a situation.” Myrick testified that if
       there was snow, Belt Railway would use the Argo location as the drop-off site.
¶ 16       Myrick also described a second alternative drop-off location where he had previously been
       dropped off: under the Harlem Avenue bridge. Myrick testified that the road under that bridge
       could be used to access a well lit drop-off area that Belt Railway kept plowed during the
       winter. Wiley Brown, who was the foreman in training on March 7, 2013, testified as part of
       the offer of proof that conductors “normally” used the road under the Harlem Avenue bridge to
       access the second alternative drop off location.
¶ 17       The jury returned a verdict in favor of defendants. Myrick moved for a new trial, arguing
       that the alternative drop-off locations were both relevant and admissible. He argued that under
       the Restatement (Second) of Torts and Illinois case law, evidence of custom and practice was
       admissible to establish what a reasonably prudent railroad would have done under the
       circumstances, and that the circuit court’s ruling on defendants’ motion in limine was “clearly
       wrong.” The circuit court denied the motion, and Myrick filed a timely notice of appeal.




                                                     -5-
¶ 18                                            ANALYSIS
¶ 19       On appeal, Myrick argues that the circuit court abused its discretion as a matter of law by
       “failing to apply Illinois evidence law regarding admissibility of custom and practice evidence
       to establish the standard of care,” since the procedural rules of the forum apply in FELA cases
       brought in state court. He further argues that our review is de novo because the circuit court’s
       decision to exclude evidence that Belt Railway previously dropped off employees at other
       safer alternative locations was based on an erroneous conclusion of law that deprived the jury
       of the necessary factual context to determine the applicable standard of care.
¶ 20       Defendants argue, however, that the admissibility of evidence regarding alternative
       drop-off locations is governed by federal law because it “relates to the duty imposed under
       FELA on [d]efendants, which is unquestionably a substantive, rather than a procedural, legal
       question.” They contend the standard of review is for an abuse of discretion because the circuit
       court did not ignore or misapply any clear, bright-line rule.
¶ 21       We generally review a circuit court’s evidentiary rulings for an abuse of discretion.
       Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 92 (1995). A circuit court abuses its
       discretion only if it acts arbitrarily without the employment of conscientious judgment,
       exceeds the bounds of reason and ignores recognized principles of law, or if no reasonable
       person would take the position adopted by the court. Schmitz v. Binette, 368 Ill. App. 3d 447,
       452 (2006). If a circuit court’s decision rests on an error of law, then it is clear that an abuse of
       discretion has occurred, as it is always an abuse of discretion to base a decision on an incorrect
       view of the law. Silverberg v. Haji, 2015 IL App (1st) 141321, ¶ 34 (citing People v.
       Porter-Boens, 2013 IL App (1st) 111074, ¶ 10). To determine whether the circuit court applied
       the wrong legal standard in exercising its discretion requires us to first determine the correct
       legal standard, which is a question of law that we review de novo. Shulte v. Flowers, 2013 IL
       App (4th) 120132, ¶¶ 23-24.
¶ 22       To prevail in an action under FELA, Myrick needs to prove the traditional common law
       elements of negligence: duty, breach, causation, and damages. Borger v. CSX Transportation,
       Inc., 571 F.3d 559, 563 (6th Cir. 2009); Consolidated R. Corp. v. Gottshall, 512 U.S. 532, 538
       (1994). Federal common law governs substantive matters, including what constitutes
       negligence under FELA (Urie v. Thompson, 337 U.S. 163, 174 (1949)); the burden of proof on
       the merits (Central Vermont Ry. Co. v. White, 238 U.S. 507, 510-11 (1915)); the sufficiency of
       the evidence (Brady v. Southern Ry. Co., 320 U.S. 476, 479 (1943), abrogated on other
       grounds by CSX Transportation, Inc. v. McBride, 564 U.S. 685 (2011)); and the substantive
       law to be conveyed in the jury instructions (Norfolk & Western Ry. Co. v. Liepelt, 444 U.S.
490, 493 (1980)). The negligence of the employer may be determined by viewing its conduct
       as a whole. Blair v. Baltimore & Ohio R.R. Co., 323 U.S. 600, 604 (1945).
¶ 23       When a FELA action is brought in state court, the law of the forum governs procedural
       matters. Central Vermont Ry., 238 U.S. at 511. This includes state procedural rules governing
       pleadings, verdicts, the form of the jury instructions, and the admissibility of evidence, unless
       the application of a state rule diminishes, destroys, or interferes with a right or obligation
       created by FELA. See CSX Transportation, Inc. v. Begley, 313 S.W.3d 52, 59-60 (Ky. 2012)
       (collecting cases); see also Noakes v. National R.R. Passenger Corp., 363 Ill. App. 3d 851, 854
       (2006) (citing Marlowe v. Atchison, Topeka & Santa Fe Ry. Co., 671 P.2d 438, 442 (Colo.
       App. 1983)); CSX Transportation, Inc. v. Miller, 858 A.2d 1025, 1059 (Md. Ct. Spec. App.
       2004) (“In a FELA case being tried in a state court, the state court will apply federal

                                                     -6-
       substantive law but state procedural law, including the state law of evidence.”); Norfolk
       Southern Ry. Co. v. Estate of Wagers, 833 N.E.2d 93, 101 (Ind. Ct. App. 2005) (“When FELA
       actions are adjudicated in state courts, they follow state procedural rules, even though the
       proceedings are governed by federal substantive law.”); Dalka v. Wisconsin Central, Ltd.,
       2012 WI App 22, 339 Wis. 2d 361, 811 N.W.2d 834 (applying state rules of evidence
       regarding admissibility of evidence in a FELA case).
¶ 24        In granting plaintiff’s motion in limine, the circuit court stated that it had reviewed the
       cases cited by the parties and determined that the “focus should be on where the accident
       happened” because “to do otherwise would *** impose an additional burden on the defendant
       that is not required under FELA *** to start explaining why they didn’t drop him off
       someplace else when they don’t really have to do that” and that “there’s no obligation to put
       him at this other alternative site.” The circuit court stated that the plaintiff would have “ample
       opportunity” to show how defendants’ decision as to where Myrick was dropped off was
       negligent. These remarks suggest that the circuit court did not believe that evidence regarding
       alternative drop-off locations was relevant.
¶ 25        In considering Myrick’s contention that testimony about the two alternative drop-off sites
       was admissible to prove the standard of care, we observe that it is undisputed that “[a]ll
       relevant evidence is admissible, except as otherwise provided by law. Evidence which is not
       relevant is not admissible.” Ill. R. Evid. 402 (eff. Jan. 1, 2011). Evidence is relevant if it has
       “any tendency to make the existence of any fact that is of consequence to the determination of
       the action more probable or less probable than it would without the evidence.” Ill. R. Evid. 401
       (eff. Jan. 1, 2011). Relevant evidence may be excluded if “its probative value is substantially
       outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury.”
       Ill. R. Evid. 403 (eff. Jan. 1, 2011).
¶ 26        We agree with Myrick that Illinois evidence law governs the procedural process of
       admitting evidence in a FELA case brought in Illinois. We also agree with defendants that
       federal law is determinative of whether conduct is negligent under FELA. We therefore look to
       federal law to determine what constitutes relevant evidence of negligence in a FELA case, and
       then apply our own rules of evidence governing admissibility, provided they do not diminish,
       destroy, or interfere with any federal right under FELA.
¶ 27        We find Stone v. New York, Chicago & St. Louis R.R. Co., 344 U.S. 407 (1953) instructive
       on the issue of whether Myrick’s evidence of alternative locations used by Belt Railway to
       drop off employees is relevant under the facts of this case, and whether the jury should have
       considered this evidence in deciding whether the railroad was negligent. In Stone, railroad
       workers were tasked with removing old railroad ties, which usually required two men using
       tongs, but could require up to four men. Id. at 408. The evidence showed that there were three
       other possible methods for safely removing a stubborn tie. Id. When the plaintiff and another
       man encountered a stubborn tie, rather than using one of these other three methods, the “straw
       boss” instructed the plaintiff to pull harder. Id. Plaintiff pulled on the tie and sustained injuries
       to his back. Id. Plaintiff sued the railroad under FELA, and a jury returned a verdict in his
       favor. Id. at 407.
¶ 28        The Missouri Supreme Court reversed, finding that the plaintiff had failed to establish
       triable issues regarding negligence or causation, since “there was no evidence that defendant’s
       methods were not reasonably safe,” and “[t]here was no evidence that plaintiff exerted more
       strength because of lack of sufficient help.” Stone v. New York, C. & St. L. R. Co., 249 S.W.2d

                                                     -7-
       442, 449 (Mo. 1952). The United States Supreme Court reinstated the verdict, finding that the
       case was “peculiarly one for the jury.” Stone, 344 U.S. at 409. The Court stated that “[w]hether
       the straw boss in light of the risks should have used another or different method to remove the
       tie or failing to do so was culpable is the issue.” Id. This created a “debatable issue on which
       fair-minded men would differ.” Id. The Court further noted that:
                “The experience with stubborn ties, the alternative ways of removing them, the
                warning by [plaintiff] that he had been pulling as hard as he could, the command of his
                superior to pull harder, the fact that more than two men were usually used in these
                circumstances—all of these facts comprise the situation to be appraised in determining
                whether [the defendant] was negligent. Those circumstances were for the trier of fact to
                appraise.” Id. at 409-10.
       Although Stone did not involve a question of admissibility of evidence regarding alternative
       methods, the Court determined that the plaintiff had presented sufficient evidence to warrant
       submitting the case to the jury on the issue of negligence and causation, since there was a
       “debatable issue on which fair-minded men would differ” as to whether the defendant was
       negligent.
¶ 29        In Stone, the Court reasoned that evidence of the three alternative methods to safely
       remove a tie was relevant to the issue of whether the method employed by the straw boss was
       negligent under all of the circumstances presented. In a similar vein, Myrick’s proposed
       evidence that the railroad had available to it two separate and safer locations should have been
       considered by the jury in its determination of whether the defendants acted reasonably under
       the circumstances existing at the time of the injury. As Myrick argues, if presented with
       evidence concerning the Argo and Harlem Avenue sites, the jury could have reasonably
       concluded that Belt Railway was negligent in providing a safe work place by (1) dropping
       Myrick at an unlit location that had an uneven surface with two feet of snow covering the
       railroad tracks and (2) not dropping Myrick at one of the two other locations available to it at
       the time of the injury, locations that were frequently used, well lit with an even surface, and
       relatively free of snow. Without this evidence, the jury was denied relevant evidence to
       compare what available options the defendants had to determine whether defendants acted
       reasonably by dropping him off where he was dropped off. Under FELA, the “slightest”
       evidence of negligence is sufficient to find liability. Rogers v. Missouri Pacific R.R. Co., 352
U.S. 500, 506 (1957). Here, Myrick was deprived of a fair opportunity to present relevant
       evidence that would assist the jury in making a determination of whether a breach of the
       standard of care was more probable or less probable.
¶ 30        Several courts applying Stone have allowed evidence of safer alternative methods because
       such evidence is or may be relevant to the issue of reasonable care. See, e.g., Prescott v. CSX
       Transportation, Inc., No. CV512-013, 2013 WL 1192820 (S.D. Ga. Mar. 22, 2013); Williams
       v. Northeastern Illinois Regional Commuter R.R. Corp., No. 00 C 2250, 2002 WL 1433724
       (N.D. Ill. June 28, 2008); Edsall v. CSX Transportation, Inc., No. 1:06-CV-389, 2007 WL
4608788 (N.D. Ind. Dec. 28, 2007); Uhl v. CSX Transportation, Inc., No. 3:08-0064, 2009 WL
1749372 (S.D. W. Va. June 18, 2009); Robinson v. CSX Transportation, Inc., 103 So. 3d 1006
       (Fla. Dist. Ct. App. 2012).
¶ 31        Defendants argue, however, that under Stillman v. Norfolk & Western Ry. Co., 811 F.2d
834 (4th Cir. 1987), evidence of the alternative drop-off locations was not admissible because
       the question for the jury was whether the railroad exercised reasonable care for Myrick’s

                                                   -8-
       safety, not whether defendants could have employed safer methods for performing the task of
       transporting employees to their destinations. The circuit court found Stillman persuasive in
       denying Myrick’s attempt to introduce evidence of the alternative locations. Our review of
       relevant case law finds that reliance on Stillman was misplaced and that it was error to bar the
       proffered evidence.
¶ 32       In Stillman, the plaintiff worked for a railroad installing gears in railroad cars. To perform
       this task, the gears were attached to chains, which were then hooked on to the blades of a
       forklift and lifted up so that the gears could be placed in the railroad cars. Id. at 836. While
       plaintiff was performing this task, the forklift stopped working. The plaintiff placed himself
       under the suspended gear while trying to free the chain from the blades, and the forklift’s
       blades fell and injured him. Id. He sued under FELA, and at the jury trial, plaintiff sought to
       introduce evidence that using overhead cranes would have been a safer way to install the gears.
       Id. at 838. The plaintiff had introduced “essentially all” of the testimony regarding his
       alternative method testimony before the circuit court sustained the railroad’s objection. The
       district court excluded the evidence, reasoning that the focus was on “whether the Railroad had
       exercised reasonable care, not whether the procedures used by the Railroad could have been
       made safer.” Id. The district court did not instruct the jury to disregard the testimony it heard
       about plaintiff’s alternative method. The Court of Appeals for the Fourth Circuit affirmed,
       finding that it was within the district court’s discretion to exclude the plaintiff’s irrelevant
       testimony “concerning the alternative gear installation method.” Id.
¶ 33       Our view of Stillman is that it does not stand for the proposition that evidence of alternative
       methods is always inadmissible to prove negligence. Stillman and its progeny stand for the
       proposition that, while an employer has a duty to provide a reasonably safe work environment,
       the provision of certain tools or the utilization of a particular method of doing a task is not
       negligent simply because the employer failed to provide or utilize a better or safer method of
       performing a task. See Combs v. Norfolk & Western Ry. Co., 807 S.E.2d 355, 359 (Va. 1998)
       (observing that Stillman involved “a party’s attempt to prove negligence ‘in a vacuum’ by
       showing that safer equipment could have been used, irrespective of whether the equipment
       actually used met the standard of reasonable care”); see also McKennon v. CSX
       Transportation, Inc., 897 F. Supp. 1024, 1026-27 (M.D. Tenn. 1995) (rejecting plaintiff’s
       argument that defendant was negligent for refusing to use an available automated method of
       performing a task where the method actually used was safe and appropriate).
¶ 34       Under the reasoning in Stone, evidence of an alternative method of performing a task may
       be relevant if it is offered to show that the method actually used fell below the standard of care.
       The principle in Stillman may be invoked to bar evidence of alternative methods of performing
       a task when there has been no showing that the method actually employed was unsafe. In other
       words, a plaintiff cannot attempt to prove the defendant’s negligence by pointing to alternative
       methods without first offering some evidence that the method used was negligent. Once a
       plaintiff comes forward with some evidence that the method actually employed was not
       reasonably safe, he may then seek to introduce evidence that safer alternative methods existed,
       that those methods were available at the time, and that they had been used under similar
       circumstances, since that evidence may be relevant to whether the method actually used was
       reasonable under all of the circumstances. See Williams, 2002 WL 1433724, at *9 (“Only
       when it is determined that the railroad exercised reasonable care is testimony regarding safer
       alternatives properly excluded.”).


                                                    -9-
¶ 35        In Prescott, 2013 WL 1192820, at *5, the district court denied as premature the defendant’s
       motion in limine to bar references to alternative, safer methods after observing that such
       evidence could be relevant to the issue of reasonable care, a point which CSX’s own motion
       acknowledged. That court stated that it would “determine the admissibility of any such
       evidence offered at trial in accordance with the applicable rules.” Id.; see also Cook v. CSX
       Transportation, Inc., No. 6:06-cv-1193-Orl-19KRS, 2008 WL 2275544, at *3 (M.D. Fla. June
       2, 2008) (same).
¶ 36        In Williams, the plaintiff was injured while using a sledgehammer to break concrete on a
       railroad platform. Metra moved for summary judgment, claiming it had no notice that a
       sledgehammer was unsafe for breaking concrete. Plaintiff produced evidence in discovery
       showing that if either of his superiors had known that concrete would be encountered, they
       would have provided Williams with either a hiltie or a jackhammer. The district court denied
       Metra’s motion for summary judgment because “Williams has brought forth enough evidence
       to question whether Metra’s use of the sledgehammer was reasonable and whether a safer
       alternative method was available.” Williams, 2002 WL 1433724, at *8. In part, the district
       court rejected Metra’s argument that the sledgehammer was “the safest tool to use on the job”
       because witnesses established that this tool “may not have been the appropriate tool for
       breaking up the concrete.” Id. at *8-9 (plaintiff is permitted “to bring forth evidence of safer,
       alternative methods to show that the defendant was negligent in not providing such methods”
       (citing Stone, 344 U.S. at 409)). The district court concluded that “Stone requires that the trier
       of fact determine whether the method was reasonable. [Stone,] 344 U.S. at 409. Only when it is
       determined that the railroad exercised reasonable care is testimony regarding safer alternatives
       properly excluded. Stillman, 811 F.2d at 838.” Id. at *9. The district court found that
       Williams’s evidence—consisting of a supervisor who said a jackhammer is often used to break
       concrete and an expert who said plaintiff should have been provided a jackhammer, a
       sledgehammer is more difficult to control, and a jackhammer or similar tool should have been
       used on the concrete instead—was sufficient to find that “the sledgehammer’s safety and the
       availability of a safer alternative are genuine issues of material fact that prohibit a finding of
       summary judgment.” Id.
¶ 37        Williams was cited with approval in Edsall, 2007 WL 4608788. Edsall injured his back
       pulling spikes with a claw bar because a hydraulic spike puller had been in the repair shop for
       several weeks. Edsall claimed that if he had “the proper tool,” he would not have used the claw
       bar and he would not have been injured. Id. at *2. Defendant claimed that Edsall failed to prove
       it was negligent in providing a reasonably safe work environment because Edsall’s argument
       was that it failed to provide a “ ‘safer’ or preferred alternative for pulling spikes does not mean
       that what it did give him, the claw bar, was unreasonably unsafe.” Id. at *3. The district court
       determined, however, that “the issue of what is reasonably safe cannot be viewed in a factual
       vacuum.” Id. at *4. The district court concluded that:
                    “As this Court has previously observed, a FELA defendant has a duty ‘to exercise
                reasonable care in providing a reasonably safe place to work, reasonably safe
                conditions in which to work and reasonably safe tools and equipment.’ [Citation.] On
                this record, it must be left to the jury to determine whether CSXT was reasonable in
                providing Edsall with only a claw bar to pull a spike from a new tie in an area it knew
                was freshly damaged from a derailment and thus likely to contain poor footing. Part of
                that analysis necessarily entails an examination of the alternative method for removing

                                                   - 10 -
                such a spike, [citation]; that is, a machine that if it had been available on February 26,
                2004, would have afforded Edsall with an arguably safe way to approach the situation
                involving the third spike. Altogether, whether CSXT provided Edsall with a reasonably
                safe place to work under the circumstances is ‘peculiarly for the jury.’ Stone, 344 U.S.
                at 409.” Id. at *5.
¶ 38        Williams and Edsall were both cited with approval in Uhl, 2009 WL 1749372. In Uhl, the
       plaintiff was injured while boarding a locomotive, and he intended to present evidence that
       there was a safer alternative location to board the train. Id. at *5. The railroad moved in limine
       to bar plaintiff’s evidence, contending such evidence was irrelevant, principally relying on
       Stillman. The district court denied the railroad’s motion and relied on Stone to explain that the
       issue was whether the railroad exercised reasonable care. Id. at *7. The Uhl court noted that
       Stillman presented a different factual scenario, since Stillman’s trial evidence indicated that the
       defective forklift appeared to be an isolated event and that exclusion of evidence of safer
       alternatives is proper only where it is determined that the railroad exercised reasonable care.
       Id. The district court found that Uhl “represents that he will introduce evidence that requiring
       him to board locomotives at the location where his alleged injury occurred constituted an
       unreasonably safe method of carrying out that task” and that the case “involves a dispute as to
       whether the railroad exercised reasonable care.” Id. The district court concluded that “the jury
       should be given the benefit of considering alternative boarding locations to aid it in arriving at
       an answer.” Id.
¶ 39        The facts in Uhl and those proffered by Myrick differ only in that Uhl boarded a train in an
       allegedly unsafe location when a safer alternative location was available, whereas Myrick got
       off the train in an allegedly unsafe location when two safer alternative locations were available.
       And, like the analysis and ruling in Edsall, in this case “part of the analysis” of whether
       defendants provided a reasonably safe place to work under reasonably safe conditions
       necessarily entails an examination by the jury of “the alternative method” for transporting
       Myrick to the engine. The jury should have been allowed to consider the evidence of the other
       available drop-off locations that the defendants had previously used to determine whether it
       was reasonable for defendants to drop Myrick off in the location where he was dropped off, or
       in other words, whether dropping Myrick off at either Argo or Harlem Avenue would have
       afforded him a reasonably safe place to work.
¶ 40        Robinson, 103 So. 3d 1006, is also instructive. There, the appellate court reversed a defense
       verdict involving a plaintiff who was injured when his train collided with a truck. Plaintiff
       alleged that the railroad failed to provide him with certain safety tools regularly used in
       performing his job that would have allowed him to avoid the collision. The trial court excluded
       evidence regarding the railroad’s failure to provide those safety tools. The appellate court
       reversed, finding that “[t]he evidence was relevant—regardless of whether the tools were
       immediately available on the day of the accident—because it tended to prove that CSX
       breached its duty to provide a safe workplace by failing to make the tools available, despite
       their general use in the industry.” Id. at 1009. See also Gorman v. Grand Trunk Western R.R.,
       Inc., No. 2:07-cv-12911, 2009 WL 2448604, at *6 (E.D. Mich. Aug. 10, 2009) (noting that
       “whether any given arrangement is reasonably safe cannot be determined *** without any
       consideration of possible alternative arrangements. Instead, whether the conditions of a
       workplace are reasonably safe depends on a comparison of the marginal benefits and costs of
       an available safer alternative.”).


                                                   - 11 -
¶ 41       Here, the circuit court found that evidence of alternative drop-off locations was not
       relevant to the issue of whether defendants’ conduct was reasonable under the circumstances.
       Myrick’s theory of liability was that the location where he was dropped off was unsafe and that
       dropping him off at that location under poor conditions was a breach of defendants’ duty
       because a reasonably prudent railroad would have used available and safer alternative drop-off
       locations. He presented at least some evidence from which a jury could conclude that
       defendants’ conduct in dropping him off in an unfamiliar, unlit, uneven, and snow-covered
       location was negligent. He therefore should have been permitted to introduce evidence that
       there were alternative, previously-used and available drop-off locations to show that
       defendants failed to act as a reasonably prudent railroad under all the circumstances. Similar to
       Williams and Uhl, Myrick was arguably dropped off at an unsafe location when the railroad
       knew or should have known that safer locations at Harlem Avenue or Argo were available to
       drop plaintiff. Robinson and Gorman further support a finding that alternative drop-off
       locations are relevant under FELA. By applying the reasoning in Stillman, the circuit court
       applied the wrong legal standard with respect to relevancy and therefore abused its discretion
       in granting defendants’ motion in limine and in denying Myrick’s motion for a new trial.
       Where the circuit court’s error is one of law, we remand for a new trial. Tankersley v. Peabody
       Coal Co., 31 Ill. 2d 496, 504 (1964).

¶ 42                                          CONCLUSION
¶ 43        The circuit court applied the wrong legal standard in considering plaintiff’s evidence of
       alternative drop-off locations, and thus abused its discretion in granting the defendants’ motion
       in limine to bar that relevant evidence and in denying Myrick’s motion for a new trial. These
       errors warrant a new trial.
¶ 44        The judgment of the circuit court is reversed, and this matter is remanded for a new trial.

¶ 45      Reversed and remanded.




                                                  - 12 -